Filed:  February 28, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
EDWIN J. PETERSON
and ANDREA R. MEYER,


Petitioners,


	v.
HARDY MYERS,
Attorney General,
State of Oregon,


Respondent.


(SC S49233)
	En Banc
	On petition to review ballot title.
	Submitted on the record February 14, 2002.
	Roy Pulvers, Lindsay, Hart, Neil & Weigler LLP, Portland,
filed the petition for petitioners.
	Kathleen Cegla, Assistant Attorney General, Salem, filed the
answering memorandum for respondent.  With her on the answering
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
	PER CURIAM
	In this ballot title review proceeding, petitioners
challenge various aspects of the Attorney General's certified
ballot title for a proposed initiative measure, which the
Secretary of State has denominated as Initiative Petition 167
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035(2).  See ORS 250.085(5) (setting out
standard of review).
	We have considered petitioners' arguments and conclude
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

AMENDS CONSTITUTION:  REQUIRES PRINTING
POLITICAL PARTY AFFILIATION OF CANDIDATE
FOR JUDGE FOLLOWING CANDIDATE'S
NAME ON ELECTION BALLOT
		RESULT OF "YES" VOTE:  "Yes" vote invalidates
statutes and judicial ethics rules that prohibit
candidates for judge from identifying political party
affiliation; requires printing political party
affiliation on ballot.
		RESULT OF "NO" VOTE:  "No" vote retains current
statutes and judicial ethics rules that prohibit
candidates for judge from identifying political party
affiliation, prohibit printing party affiliation on
ballot.
		SUMMARY:  Amends constitution.  Under current law,
candidates for election to any nonpartisan office,
including judges, must be listed on election ballot
without indicating any political party designation,
must use only the designation "nonpartisan," and cannot
claim membership "in a major political party in the
candidate's candidacy."  Under current judicial ethics
rules, for purpose of election, a candidate for
judicial office cannot knowingly, publicly identify
himself or herself as a member of a political party,
other than by registering to vote.  Measure provides: 
"Each person who is a candidate for the office of judge
shall have printed on the ballot following his or her
name, the person's party affiliation."  Current law
defines "judge" as judge of Supreme Court, Court of
Appeals, circuit court, or Oregon Tax Court.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).